Mr. Justice Moore
delivered the opinion of the court.
The defendant, C. A. Ramsey, was convicted of the crime of selling intoxicating liquor in Crook County in violation of the local option law, and he appeals from the judgment rendered against him. All the questions presented for review have been determined adversely to the contention of the defendant herein in the case of *292State v. Billups, 68 Or. 277 (127 Pac. 686), and the conclusion there reached is controlling herein.
It follows that the judgment should be affirmed, and it is so ordered. Affirmed.